Citation Nr: 9903412	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-28 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 RO decision which 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective from July 1, 1996.  A personal hearing 
before the RO was conducted in December 1997.  In October 
1998, a hearing was held at the RO before Iris S. Sherman, 
who is a member of the Board designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(a) (Supp. 1998).  


REMAND

During the hearing before the undersigned, the veteran 
testified that his psychiatric symptoms had increased over 
the past two years and that he was recently terminated from 
his job as a truck driver because of his outbursts of anger 
with supervisors.  The veteran also testified that his 
medications had been increased over the past year.  At the 
personal hearing, the veteran submitted additional medical 
evidence, and indicated that he wanted the new evidence 
considered by the RO prior to appellate review by the Board.  
In light of the veteran's wishes on this matter, the appeal 
must be remanded to the RO for consideration of the 
additional evidence.  38 C.F.R. § 20.1304(c) (1998).  

As was noted in the RO's Supplemental Statement of the Case 
of July 1997, regulations governing the rating of psychiatric 
disabilities were revised effective November 7, 1996.  The 
Board notes that the RO considered both the old and the 
revised rating criteria in evaluating the veteran's service-
connected PTSD.  However, for the benefit of the psychiatric 
examiner, the old and the revised regulations are provided, 
in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
...................  0

38 C.F.R. § 4.130 (Effective November 7, 1996).  

The old criteria provide that a 100 percent rating will be 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 30 
percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1998).  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
since 1998.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
treatment records since 1997, and 
associate them with the claims folder.  
After obtaining written consent from the 
veteran, the RO should also contact the 
veteran's former employer, [redacted].  
The employer should note the date of the 
veteran's termination and the reasons for 
the termination.  The employer should 
also note time lost from gainful 
employment due to service connected PTSD 
and whether any concessions were made to 
veteran because of this disability. 

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM III and DSM IV.  He should be 
notified of the importance of appearing 
for the examination and the consequences 
of any failure to appear, and a copy of 
such notice should be included in the 
claims folder.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  A GAF score and an analysis 
of its meaning should be provided and a 
discussion should be included of how PTSD 
alone impairs the veteran's social and 
industrial adaptability.  The examiner 
should describe his/her findings in 
detail and provide a complete rationale 
for all opinions and conclusions; any 
opinion should be supported by reference 
to specific medical records on file.  It 
is noted that a rating should not be 
assigned by the examiner.  However, all 
rating criteria noted in both the old and 
new rating criteria must be addressed 
separately.  This is to insure that an 
appropriate rating is assigned, and that 
the rating may be justified to the 
veteran and to any reviewing authorities.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all findings 
necessary to rate the veteran's PTSD.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given the appropriate time to 
respond thereto.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If he 
does fail to appear, a copy of the letter 
notifying him to appear for the 
examination should be included in the 
claims folder.  Consideration should be 
given to referral of the claim for an 
extraschedular evaluation.  If this is 
denied, a discussion of this matter 
should appear in the SSOC.  The veteran 
should also be informed that he may 
furnish additional evidence and argument 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995).  Any evidence received and 
not previously considered should be 
reviewed.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 8 -


